DETAILED ACTION
This action is response to application number 17/226,638, amendment and remarks, dated on 05/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 allowed.
Allowable Subject Matter
Claims 1-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The best prior art of record, Teyeb discloses a flow control method in a wireless integrated access backhaul (IAB) network.  The method can include detecting a reduction in data transmission throughput in the first node, and determining that the reduction in data transmission throughput is due to congestion in one or more particular downstream nodes in the IAB network. The method can also include sending a flow-control message to an upstream node in the IAB network, wherein the flow-control message identifies one or more nodes, in the IAB network, for which a flow-control operation is requested in relation to data transmitted from the upstream node. Other embodiments include complementary methods performed by a second node (e.g., upstream from the first node) and IAB nodes configured to perform such methods.
Teyeb further discloses the information carried on an adaptation layer supports the following functions: Identification of the UE-bearer for the PDU, Routing across the wireless backhaul topology, QoS-enforcement by the scheduler on DL and UL on the wireless backhaul link, Mapping of UE user-plane PDUs to backhaul RLC channels (¶94-¶98).
Teyeb further in ¶110 discloses for one-to-one mapping of UE-bearers to backhaul RLC-channel, the adaptation layer should be integrated with the MAC layer or placed above the MAC layer. A separate RLC-entity in each IAB node can be provided for each of these backhaul RLC-channels. Arriving PDUs can be mapped to the corresponding RLC-entity based on the UE-bearer information carried by the adaptation layer. When UE-bearers are aggregated to backhaul RLC-channels (e.g., based on QoS-profile), the adaptation layer can be placed above the RLC layer. For both of these options, when UE bearers are aggregated to logical channels, the logical channel can be associated to a QoS profile. The number of QoS-profiles supported is limited by the LCID-space.
Teyeb further in ¶173, in regards to communicating buffer status (BSR) discloses In all the above cases, it is assumed the child node is sending the flow control message based on some conditions such as noticing blockage on (one of) its radio links to its children or buffer buildup. In other alternatives, it is also possible for a parent node to request a flow control request message towards a child node. This can be a onetime request or it could include a configuration for multiple request based on a condition (e.g., periodical every time a timer expires, every time the buffer status reaches a certain absolute or relative threshold, etc.).
The prior art of record, 3GPP R2-1814365, in regard to uplink scheduling in IAB networks, proposes modifications for preventing flow control and reducing latency, by sending a BSR even before data actually becomes available at the MT buffer (proposal 1).
The prior art of record does not teach the first-type data packet can be transmitted through a first next-hop node in the plurality of next-hop nodes and a second next-hop node in the plurality of next-hop nodes, the second-type data packet can be transmitted only through the first next-hop node in the plurality of next-hop nodes and the third-type data packet can be transmitted only through the second next-hop node in the plurality of next-hop nodes.
Thus, claims 1-18 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471